On writ of certiorari to review the action of the United States Court of Claims (170 Ct. Cl. 688, 345 F. 2d 808) holding that the Armed Services Board of Contract Appeals had erred in ruling that the contractor’s appeal was imtimely and ■thus not reaching the merits of the appeal taken to' the Board under the Disputes clause of the contract, and in returning the case to the court’s trial commissioner to make a record and consider the merits of the dispute, the Supreme Court granted certiorari (382 U.S. 901) on November 8, 1965, and on June 6, 1966, (384 U.S. 424) reversed the Court of Claims on the ground that under the provisions of the Wunderlich Act, 68 Stat. 81, 41 U.S.C. §§ 321-322, the boairds of contract appeals of the contracting agencies should be given an opportunity to make findings on the merits of disputes properly before them, noting that this was not a case where the administrative procedure for settling the dispute was inadequate or unavailable and that there was no sound reason to presume that the Board would not promptly and fairly deal with the merits of the undecided issue if given an opportunity to do so.